Citation Nr: 1013488	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  05-25 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a skin rash, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

3.  Entitlement to a disability rating greater than 30 
percent for chronic sinusitis with allergies.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. Seesel, Counsel

INTRODUCTION

The Veteran had active service from October 1989 until March 
1990 and from September 1990 until June 1991, including a 
tour of duty in the Southwest Asia Theater of Operations from 
October 1990 until May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1998 and December 2003 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO), in Montgomery, Alabama.

The RO characterized the claim as service connection for 
PTSD; however, the record also raises claims of depression 
and anxiety.  In this regard, the United States Court of 
Appeals for Veterans Claims (Court) has held that claims for 
service connection for PTSD encompass claims for service 
connection for other psychiatric disabilities which could 
reasonably be raised by the Veteran's symptoms, description 
of the disability and the record.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  Accordingly, the Board has recharacterized the 
issues as reflected on the cover sheet.

Although the Veteran wrote in an April 2008 statement that he 
wished to remove the sinus condition from his appeal, the 
Board finds the Veteran did not intend to withdraw the 
appeal.  Specifically, in that same statement, the Veteran 
related he wished to reopen a claim for an increase in his 
sinus condition.  Additionally, statements received after 
April 2008 reflect the Veteran and the RO continued to 
address the claim for an increased disability rating for 
sinusitis as being on appeal.  See Percy v. Shinseki, 23 Vet. 
App. 37 (2009) (holding that VA waived any objections as to 
the content of the appeal by treating the issue as on appeal 
for five years).  Therefore, the Board accepts the claim for 
an increased disability rating for sinusitis as being on 
appeal.  To construe otherwise would raise serious due 
process issues, especially in light of the nonadversarial and 
pro-claimant VA claims adjudication system and result in 
unnecessary delays of the adjudication. Sondel v. Brown, 6 
Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 
228-29 (1993) (Both for the general proposition that VA is 
obligated to review all issues which are reasonably raised 
from a liberal reading of the appellant's substantive 
appeal).

On his September 1998 and June 2005 Appeals To Board Of 
Veterans' Appeals (VA Forms 9), the Veteran requested a 
hearing before a Member of the Board in connection with his 
claim.  This hearing was scheduled for March 23, 2010; 
however, the Veteran failed to report for that hearing.  
Because the Veteran has neither submitted good cause for 
failure to appear or requested to reschedule the hearing, the 
request for a hearing is deemed withdrawn and the Board will 
continue with the appeal. See 38 C.F.R. § 20.704(d).

The  issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for high 
cholesterol and entitlement to service connection for 
diabetes mellitus have been raised by the record, but have 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate 
action.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is being 
remanded and are addressed in the REMAND portion of the 
decision below.  This issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not demonstrate that any currently 
diagnosed skin rash is related to the Veteran's active 
service.

2.  The Veteran's chronic sinusitis with allergies was not 
manifested by radical surgery followed by chronic 
osteomyelitis, or by near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries. 


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a skin 
rash, to include as a qualifying chronic disability under 38 
C.F.R. § 3.317, have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 
(2009).

2.  The criteria for a disability rating in excess of 30 
percent for chronic sinusitis with allergies have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.97, Diagnostic 
Codes 6511, 6513 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in December 1995, June 1996, 
September 1996, July 2003, March 2006, July 2007, December 
2007, and January 2008, that fully addressed all notice 
elements.  The December 1995, June 1996, September 1996, July 
2007, December 2007 and January 2008 letters advised the 
Veteran of the information required to substantiate the 
underlying claims and informed him of the evidence VA would 
seek to obtain and the evidence the Veteran should seek to 
obtain.  The March 2006 letter advised the Veteran of how VA 
determines disability ratings and effective dates.  The July 
2003 letter informed the Veteran he needed to provide 
evidence that his sinusitis had increased in severity and 
could provide evidence illustrating how it resulted in 
increased disability.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The Veteran submitted private 
medical records and lay statements in support of his claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, in May 2009, the Veteran advised the RO that he had no 
additional evidence to submit.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection

The Veteran seeks service connection for a skin rash.  He 
argues that his skin rash began when he was deployed in the 
Persian Gulf and argues it is a result of "Gulf War 
Syndrome."  Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) evidence of a current disability, (2) evidence 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) evidence of a nexus between the current 
disability and the inservice disease or injury.  Pond v. 
West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 
498 (1995).  In certain cases, competent lay evidence may 
demonstrate the presence of any of these elements.  Davidson 
v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Service connection may be established for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf Veteran" is one who served in the Southwest 
Asia Theater of Operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes: (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi-symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi- 
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six month period 
will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The 
six month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  Id.  A disability referred to in this section 
shall be considered service connected for the purposes of all 
laws in the United States.  38 C.F.R. § 3.317(a)(6).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the Veteran's most recent departure from service in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War and the onset of the illness; or (3) the illness is 
the result of willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
Veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the Veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular Veteran's case does not preclude compensation 
under 38 C.F.R. § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).

Thus, in order to establish service connection under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a claimant must 
present evidence that he or she is a Persian Gulf Veteran who 
(1) exhibits objective indications; (2) of a chronic 
disability such as those listed in paragraph (b) of 38 C.F.R. 
§ 3.317; (3) which became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011; and (4) 
such symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

The Veteran's Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD Form 214) illustrates he clearly 
has the requisite service in the Persian Gulf.  He also has 
provided competent lay statements concerning the presence and 
symptoms of a skin rash.  See Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007) (holding that lay testimony is competent 
to establish the presence of observable symptomatology).  
However, the Veteran's rash has been diagnosed at the VA 
outpatient treatment clinic as dermatitis and during a May 
1996 VA examination with pityriasis rosea.  As the Veteran 
has a diagnosed disability, service connection pursuant to 38 
C.F.R. § 3.317 is not warranted.

When a Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); 
Robinson v. Shinseki, 557 F.3d 1355, 1362 (Fed. Cir. 2009) 
(noting that the Board is obligated to consider direct and 
secondary service connection if raised by the record when a 
Veteran raised a basic issue of service connection).

In this regard, the Veteran clearly has a current disability 
as noted by the VA diagnoses of dermatitis and pityriasis 
rosea.  The remaining question, therefore, is whether there 
is evidence of an inservice occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.

Service treatment records reflect no complaints, treatment or 
diagnoses of a skin rash.  In fact, the Veteran denied a 
history of skin diseases on the May 1991 report of medical 
history.  Similarly, the May 1991 examination described the 
skin as normal and noted no defects or deformities.  

The remaining element is competent evidence of a nexus 
between the current disability and any event or incident of 
service.  The nexus may also be proven by continuity of 
symptomatology.  38 C.F.R. § 3.303.  By "competent medical 
evidence" is meant in part that which is provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, as noted above, in certain cases, 
competent lay evidence may satisfy any of the required 
elements.  "Competent lay evidence" is defined as any 
evidence not requiring that the proponent have specialized 
education training or experience but is provided by a person 
who has the knowledge of facts or circumstances and conveys 
matters that can be observed and described by a lay person.  
38 C.F.R. § 3.159(a)(2).  In this regard, none of the medical 
records include any opinion as to the etiology of the skin 
rash. 

There is also no evidence of continuity of symptomatology.  
Although the Veteran alleged he had a skin rash since service 
in his August 1995 statement, the first post-service 
indication of treatment for the condition was the May 1996 VA 
examination, nearly five years after the Veteran's separation 
from service.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

More significantly, there are several instances where the 
Veteran actively denied the presence of a skin rash or a 
physician upon examination indicated there was no evidence of 
a rash.  For example, an August 2004 VA Persian Gulf clinic 
record reflects no particular rashes were noted upon clinical 
examination.  Similarly, private medical records dated in 
February 2006, October 2006, March 2007 and May 2007 reflect 
the Veteran denied any rash or changes to the skin upon the 
physician's review of systems and the clinical examination on 
these dates reflect the skin was normal without any rashes or 
lesions.  The Veteran also denied any rash, lesions, acne, 
dry skin, itching or hives during an April 2008 VA outpatient 
treatment visit and the examiner described the skin as normal 
after a clinical examination.  Additionally, a September 2009 
VA outpatient treatment record reflects no rash or bruise.  
As these records were generated with a view towards 
ascertaining the appellant's then-state of physical fitness, 
they are akin to statements of diagnosis and treatment and 
are of increased probative value.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd 
Ed. (1987), pp. 245-46 (many state jurisdictions, including 
the federal judiciary and Federal Rule 803(4), expand the 
hearsay exception for physical conditions to include 
statements of past physical condition on the rational that 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy since the declarant 
has a strong motive to tell the truth in order to receive 
proper care).  In this case, the Board attaches greater 
probative weight to the clinical findings of the VA and 
private physicians, skilled, unbiased professionals, than to 
the statements provided by the Veteran as to continuity of 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In sum, without evidence of a rash during service or evidence 
of a nexus linking the current rash to service, service 
connection is denied.  To find otherwise would require 
speculation.  The law has recognized in this regard that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

In reaching this conclusion, the Board considered whether to 
obtain a VA examination.  However, there is no duty on the 
part of VA to provide a medical examination, because as in 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
Veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorder in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorder, 
if shown.  The Veteran has not done so, and no evidence thus 
supportive has otherwise been obtained.  Here, as in Wells, 
the record in its whole, after due notification, advisement, 
and assistance to the Veteran under the VCAA, does not 
contain competent evidence to suggest that the Veteran has 
skin cancer that is related to his active service.  Given 
these matters of record, there is no competent evidence that 
"the disability or symptoms may be associated with the 
claimant's active military . . . service." 38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  
Under such circumstances, there is no duty to provide an 
examination or to obtain a medical opinion. Id.

Therefore, the preponderance of the evidence is against the 
Veteran's claim. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Increased Disability Rating

The Veteran seeks an increased disability rating for his 
chronic sinusitis with allergies.  The RO initially granted 
service connection for sinusitis in a March 1998 rating 
decision.  At that time, a 30 percent disability rating was 
assigned under 38 C.F.R. § 4.97, Diagnostic Code 6512.  The 
Veteran contends the current disability rating does not 
accurately reflect the severity of his disability.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim, and the 
appeal will be denied.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to rate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
disability rating to apply to the Veteran's disability, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Additionally, in determining the 
present level of a disability for any increased rating claim, 
the Board must consider the application of staged ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other 
words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

As noted above, the Veteran's sinusitis was rated under 
Diagnostic Code 6512.  Diagnostic Codes 6510 (pansinusitis), 
6511 (ethmoid sinusitis), 6512 (frontal sinusitis), 6513 
(maxillary sinusitis), and 6514 (sphenoid sinusitis) are to 
be rated under the General Rating Formula for Sinusitis.  The 
General Rating Formula for Sinusitis provides a 
noncompensable (0 percent) rating for sinusitis that is 
detected by x-ray only.  A 10 percent rating is assigned for 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
assigned for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is assigned following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
Note to the General Rating Formula for Sinusitis provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97.

The evidence for consideration in connection with the 
Veteran's claim for an increased disability rating consists 
of private and VA medical records, as well as the reports of 
VA examinations.  After reviewing the evidence of record, the 
Board is of the opinion that the Veteran's chronic sinusitis 
with allergies is not severe enough to warrant an increased 
disability rating under the General Rating Formula for 
Sinusitis.

A May 2002 VA outpatient treatment record reflected 
complaints of sinus infection and allergies.  The Veteran 
treated with medication and complained of head congestion, 
the sinuses were not draining, sore throat and headache.  
Clinical examination reflected tympanic membranes were 
injected and erythematous.  The sinuses were tender to 
palpation.  The Veteran's throat was erythematous with 
enlarged tonsils and erythema.  Bilateral tonsillar and 
submandibular lymphadenopathy was noted.  The assessment was 
acute sinusitis and medication was prescribed.  A June 2002 
follow-up visit reflected no acute symptoms.  Clinical 
examination was negative.  The assessment was allergic 
rhinitis, stable on medication. 

Private records dated in April 2003 note complaints of head 
and maxillary sinus problems, itching, watery eyes with 
blurred vision, ear pain, congested runny postnasal drainage 
of the nose, sneezing, sore throat, hoarseness and a dry 
nonproductive cough.  Clinical examination noted the positive 
valsalva and dull tympanic membrane along with a deviated 
septum to the left and allergic appearance to the nose.  The 
assessment was allergy. 

The Veteran was afforded a VA examination September 2003.  
The examiner considered the Veterans complaints of trouble 
with allergies and treatment with over the counter and 
prescription medications.  The Veteran described daily head 
congestion, headaches, clear postnasal drainage, nasal airway 
obstruction, chronic nasal congestion, decreased sense of 
smell and pressure in the face.  He described frequent 
episodes of sinusitis which required antibiotics, about four 
times a year.  He underwent allergy testing showing different 
allergens for which he was positive but denied immunotherapy 
or prior surgery.  Clinical examination reflects the tympanic 
membrane was normal bilateral and ear canals were clear.  The 
nose was clear anteriorly but there was some clear 
rhinorrhea.  There was bluish edema of the turbinates 
bilaterally.  There was mild septal deviation and the oral 
cavity was clear. There were no obvious lesions.  The neck 
was soft without lymphadenopathy or thyromegaly.  The 
assessment was allergic rhinitis and recurrent sinusitis.  

Private medical records in 2006 reflect the Veteran continued 
to complain of allergies, sinus congestion, watery eyes, 
plugged ears or ear pressure, sneezing, nasal drainage and 
headaches.  The Veteran treated with medication during this 
period.  Clinical examination frequently reflected congestion 
and tenderness of the sinuses.  Intranasal examination 
revealed nasal mucosa that was described as pale and boggy.  
Occasionally, septal deviation was noted.  

Private medical records dated in 2007 continue to reflect 
treatment for allergies and sinusitis.  On a March 2007 
follow-up for allergy testing, the Veteran denied any present 
symptoms.  Clinical examination reflected some nasal mucosa 
pale and boggy on intranasal exam and some drainage in the 
oropharynx.  The assessment was allergic rhinitis and 
inhalant allergy.  A subsequent record in May 2007 reflects 
complaints of sinus congestion and headaches which were 
described as severe.  Examination failed to reflect 
tenderness of the sinuses; however there was pale and boggy 
mucosa, turbinate hypertrophy and an s-shaped septal 
deviation.  There was also thick drainage and erythema of the 
oropharynx.  The assessment was allergic rhinitis, inhalant 
allergy, nasal septal deviation and pharyngitis.  

A  June 2008 VA outpatient treatment record reflected the 
Veteran complained of sinus congestion, facial pain and 
earache, and chronic itchy dry skin on the back.  Clinical 
examination reflected pale boggy nasal mucosa and tenderness 
in the maxillary area.  The impression was sinusitis history 
of chronic sinusitis and allergic rhinitis.  A July 2008 VA 
otolaryngology consultation reflected a complaint of chronic 
rhinosinusitis and allergic rhinitis with symptoms of 
itching, watery eyes and rhinorrhea and nasal obstruction.  
The Veteran also described headaches and nasal discharge when 
the symptoms were worse.  He indicated he treated with 
antibiotics 5-6 times a year for sinus infections but 
reported any improvement was short lived.  The physician 
explained the Veteran underwent a computed tomography (CT) 
scan in June 2008 and this scan showed no significant nasal 
septal deviation, no significant turbinate hypertrophy and 
all apparent nasal sinuses were clear without evidence of 
polyposis.  Clinical examination reflected the nares had 
boggy nasal mucosa, erythema and clear rhinorrhea with mucous 
stranding.  The oral cavity and oropharynx were clear for 
visual or palpable lesions.  The nose was decongested and an 
endoscope was passed through the right and left passages. 
There was no significant nasal septal deflection and no 
purulence form the middle meatus.  There was no evidence of 
nasal polyposis.  There was clear rhinorrhea with mucous 
stranding.  The nasopharynx was clear. The physician 
concluded the Veteran had allergic rhinitis; however, the CT 
scan did not show the need for surgical intervention.  
Additional medications were prescribed and immunotherapy was 
suggested.  

The Veteran was afforded a VA examination in July 2008 to 
assess the severity of the disability.  The examiner reviewed 
the medical records and considered the Veteran's complaints 
of progressively worse allergies and sinusitis with symptoms 
of nasal congestion, mucous, itchy nose, watery eyes, 
sneezing, headaches, and sinus pain and sinus tenderness.  
The Veteran treated with Singulair and Flovent.  He denied a 
history of hospitalization or surgery, history of trauma, 
neoplasm.  He had nasal allergies that were perennial.  There 
was no osteomyelitis.  There was sinusitis diagnosed by x-ray 
but there was no history of incapacitating episodes. There 
were non-incapacitating episodes with headaches, fever, 
purulent drainage and sinus pain.  These occurred six times a 
year and lasted seven to 14 days.  Sinus symptoms of headache 
occurred one to six times a week.  There was constant 
difficulty breathing. 

Clinical examination reflected tenderness of the maxillary 
sinus but no evidence of active disease.  There was no sign 
of nasal obstruction or evidence of nasal polyps.  There was 
no septal deviation or permanent hypertrophy of turbinates 
from bacterial rhinitis.  There was no rhinoscleroma.  There 
was no tissue loss, scarring or deformity of the nose or 
evidence of Wegeners' granulomatosis r granulomatous 
infection.  There was no evidence of laryngectomy.  There was 
no residual of injury to the pharynx or nasopharynx.  The 
diagnosis was perennial allergic rhinitis with intermittent 
sinusitis.  The examiner noted the disability had significant 
effects on employment as it resulted in increased 
absenteeism.  There was no effect on usual daily living. 

VA outpatient treatment records from August 2008 until July 
2009 reflect treatment for complaints of nasal drainage, 
sneezing, stuffiness, and headaches.  The Veteran continued 
to treat with antihistamines and nasal steroids.  
Significantly, during this time, the Veteran sustained period 
where his symptoms improved and were described as stable.  
For example, records dated in November 2008, March 2009, July 
2009 related few symptoms and concluded the Veteran had 
chronic allergic rhinitis, stable on medication.  Other 
records during this time, however, reflect some increased 
symptoms.  For example, an April 2009 record noted increased 
blockage, drainage and headaches.  The impression was 
allergic rhinitis with symptoms that persisted in spite of 
medication and immunotherapy was suggested.  

The Veteran also submitted lay statements in support of his 
claim.  In the June 2003 application for an increase the 
Veteran explained that his sinus infections occurred between 
six and 10 times a year.  He indicated the symptoms were year 
round but were worse from April until October.  He related 
his life was limited during that period and he had to miss 
work.  In an October 2007 statement the Veteran related he 
had seven sinus infections since the start of the year.  He 
explained that he treated himself with over the counter 
medications and only went to the doctor when he got 
nosebleeds.  In a December 2007 statement the Veteran related 
he often treated on his own by taking Sudafed, vitamins and 
any prescription medication what was left over from prior 
visits.  He explained he missed two to three days of work a 
month and argued that 70 to 80 percent of his life was slowed 
down or stopped because of the year round infections.  The 
Veteran in April 2008 argued that he suffered allergies all 
year long.  He indicated things such as grass, mold, dog 
hair, cat hair, bugs, dust mites and others trigger his 
allergies and he indicated he condition had worsened since he 
filed the claim.  He indicated the mucous was present in eyes 
every morning and there was dried mucous in the nose.  The 
Veteran reported sinusitis infections every month with 
yellow-red mucous.  He related he had itchy red eyes and had 
to miss six days in the prior three months due to infection 
and drowsiness.  He described pain around the ears and 
consistent headaches.  In a January 2009 statement the 
Veteran described sinus infection with bleeding, sinus 
drainage, headaches, sore neck and swelling in the ears.  He 
indicated this occurred around December but he was not give 
an appointment until February and did not have the ability to 
go to the emergency room.  He indicated he treated with over 
the counter medications and vitamins and the condition lasted 
eight days.  

An August 2008 statement of the Veteran's wife indicated the 
allergies occasionally caused the Veteran to cry.  She 
explained they could not have outside outings due to the 
sneezing, watering eyes, need to clear his throat and 
headaches.  Even at home, she related the allergies were 
severe and the intimate life was affected.  He was always 
sick, tired, depressed and stressed.  She indicated the 
medicine caused nose bleeds and swelling.  An August 2008 
statement of the Veteran's son also related it was difficult 
for the Veteran to enjoy a day outside or even inside.  He 
explained being outside near the grass can result in sneezing 
to the point it started a nose bleed.  The son also related 
the Veteran was limited in jobs.  

Examining the evidence in light of the above rating criteria, 
the Board finds that an increased 50 percent disability 
rating is not warranted.  Specifically, the evidence fails to 
reflect any prior surgery for the chronic sinusitis with 
allergies.  In fact, a July 2008 VA outpatient treatment 
record specifically related that the CT scan findings did not 
illustrate the need for surgical intervention.  Although the 
rating formula refers to near constant sinusitis it also 
indicates these symptoms must be present after repeated 
surgeries in order for a 50 percent disability rating to be 
assigned.  The Veteran clearly has continual symptoms related 
to his sinusitis and allergies, including pain, congestion, 
headaches, sneezing, post-nasal drip, tenderness of the 
sinuses and purulent discharge.  The Veteran has indicated he 
has up to 12 incapacitating episodes a year.  These symptoms 
are contemplated by the currently assigned 30 percent 
disability rating which provides for more than six non-
incapacitating episodes a year characterized by headaches, 
pain, and purulent discharge or crusting.

In sum, while the Veteran posits that his sinusitis with 
allergies increased in severity, as a layperson he is only 
competent to report observable symptoms - not clinical 
findings which are applied to VA's Schedule for Rating 
Disabilities. Compare Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) and Massey v. Brown, 7 Vet. App. 204 (1994).  As 
explained above the preponderance of the evidence is against 
the claim and increased evaluation is denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. 38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.

In addition, the Veteran's disability does not warrant 
referral for extra-schedular consideration.  As noted above, 
in exceptional cases where schedular disability ratings are 
found to be inadequate, consideration of an extra-schedular 
disability rating is made.  38 C.F.R. § 3.321(b)(1).  In the 
present case, the rating criteria for the sinuses appear 
adequate to rate the Veteran's complaints and symptoms.  In 
fact, there are still higher ratings available to the 
Veteran.  Furthermore, the Veteran has not reported any 
symptoms that are not contemplated by Diagnostic Code 6512.  
Rather, his most significant symptoms include purulent 
drainage, tender sinuses, sneezing and headaches, symptoms 
considered in the current rating criteria.  Therefore, 
referral for the assignment of an extraschedular disability 
rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Finally, the Board considered the application of Rice v. 
Shinseki, 22 Vet. App. 447 (2009), which held that a claim 
for a total disability rating due to individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is raised by the record.  In this case, 
although the Veteran has described requiring time off from 
work due to his sinuses, to the extent he claimed TDIU, the 
RO has previously considered and denied this claim in August 
1998.  Since then, the Veteran has not argued that his 
sinuses render him totally unemployable.  Rather, during the 
June 2008 VA examination, the Veteran indicated he was 
currently employed and missed approximately two weeks due to 
sinus problems.  As the issue was not raised by the record or 
the Veteran, a remand for adjudication of entitlement to TDIU 
as part of the increased rating claim is not necessary.


ORDER

Service connection for a skin rash is denied.

A disability rating in excess of 30 percent for chronic 
sinusitis with allergies is denied.


REMAND

Concerning the claim for service connection for an acquired 
psychiatric disability, a preliminary review of the record 
reflects that further development is necessary.  

The Veteran sought service connection for PTSD; however, the 
record has also raised the issues of anxiety, depression and 
adjustment disorder.  Significantly, the Veteran has argued 
in a September 2007 statement that his sinusitis caused his 
depression.  The law provides that secondary service 
connection shall be awarded when a disability is 
"proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  Additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (en 
banc).  Establishing service connection on a secondary basis 
therefore requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability. 

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4). See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

In the present case, the evidence reflects diagnoses of 
anxiety disorder and adjustment disorder.  The records also 
reflect the Veteran has a service-connected disability of 
chronic sinusitis with allergies.  Finally, a March 2002 VA 
mental health screening note reflected the Veteran wanted to 
been seen by a psychologist and related that he was depressed 
because his symptoms from allergies prevent him from doing 
the things he would like to do.  Therefore, the appellant has 
met the 
criteria of 38 C.F.R. § 3.159, and an etiology opinion is 
warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Charles v. Principi, 16 Vet. App. 370 (2002); Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion.  Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As such, without further 
clarification, the Board is without medical expertise to 
ascertain whether any current psychiatric disability is 
related to the service-connected chronic sinusitis.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 
495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for appropriate VA examination to 
ascertain the nature, extent, and etiology 
of any currently diagnosed psychiatric 
disability.  The claims file and a copy of 
this Remand must be made available to the 
examiner, and the examiner should indicate 
in the report that the claims file was 
reviewed.  All tests that are deemed 
necessary by the examiner should be 
conducted.

Following a review of the claims file and 
examination of the Veteran, the respective 
examiner is asked to address the 
following:

(a) Whether it is at least as likely as 
not (at least a 50 percent probability) 
that any currently diagnosed psychiatric 
disability was either (1) caused by or (2) 
is aggravated (permanently worsened) by 
the service-connected sinusitis.

(b) Whether it is at least as likely as 
not (at least a 50 percent probability) 
that any currently diagnosed psychiatric 
disability is related to any event, 
incident, or symptoms noted during 
service.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  A complete 
rationale for all opinions expressed 
should be provided. It is requested that 
the examiner discuss all of the prior 
medical evidence in detail and reconcile 
any contradictory evidence.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


